Citation Nr: 1617261	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Board granted service connection for microalbuminuria.  At that time, the Board also remanded the reopened claim for service connection for sleep apnea for additional development.  On remand, the Veteran was provided with a November 2015 VA examination and opinion that complied with the remand instructions.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea was not present in service or until many years thereafter and is not related to service, any incident therein, or to any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard June 2008, June 2009 and August 2010 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations in June 2012 and November 2015 in connection with the claim.  While the June 2012 examination was inadequate, the November 2015 examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report for the claimed disability is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations for the opinion provided.  Thus, VA's duty to assist has been met.  

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently has diagnosed sleep apnea that was either caused or aggravated by his service-connected diabetes mellitus (DM), hypertension (HTN) and/or posttraumatic stress disorder (PTSD).  

Service treatment records reflect no complaints, findings, treatment or diagnoses for sleep apnea or any symptoms that could be associated with such.  

Post-service treatment records show no relevant complaints, findings, treatment or diagnoses associated with sleep apnea or any other associated disability prior to June 2001, when a private treatment record noted the Veteran's complaints of poor sleep and awakening in the mornings feeling unrested.  May and June 2007 private treatment records show diagnoses of obstructive sleep apnea (OSA) with a June 2007 private overnight polysomnogram report indicating severe OSA.  Subsequent VA and private treatment records indicate ongoing treatment for diagnosed sleep apnea.  

A June 2012 VA examination report shows the Veteran had current sleep apnea that was less likely than not a result of his service-connected DM and/or HTN and was due to the muscles in the back of the throat relaxing and narrowing airways.  

The Veteran has submitted several internet articles regarding possible etiological links between DM and OSA, HTN and OSA and PTSD and OSA.  Most of the articles appear to indicate that OSA either causes DM and/or HTN or is a risk-factor for DM and HTN.  Other articles indicate that the Veteran's DM, HTN and PTSD disabilities are comorbid with OSA and do not suggest that they cause or aggravate his sleep apnea.  One article suggests that PTSD symptoms might aggravate sleep apnea and another article suggests that DM and OSA can mutually cause the other disability.  

A November 2015 VA examiner, after examining the Veteran and reviewing the submitted internet articles, as well as his claim file, opined that it was less likely than not that the Veteran's OSA was incurred in or caused while in service as there was no complaints or treatment for such in service.  The examiner further opined that it was less likely than not that his OSA was proximately due to or the result of his DM, HTN or PTSD as it is caused by an anatomical obstruction of the upper airways and while the listed conditions are found in the same cohort of patients, medical literature does not support a causal relationship between them and OSA.  The examiner also opined that the Veteran's service connected disabilities were less likely to aggravate his OSA beyond its natural progression.  

The Veteran has also submitted copies of two prior Board decisions that granted service connection for sleep apnea secondary to PTSD and secondary to DM.  A January 2001 Board decision granted service connection for sleep apnea secondary to PTSD, based on a VA examiner's opinion that the Veteran's PTSD symptoms likely aggravated his sleep apnea.  A February 2010 Board decision granted service connection for sleep apnea secondary to DM, based on a private physician's opinion that the Veteran's sleep apnea was either caused or aggravated by his DM.  

Service connection is not warranted for the Veteran's diagnosed sleep apnea.  The evidence of record shows no relevant complaints, findings, treatment or diagnoses of sleep apnea until 2007, 18 years after the Veteran's discharge from service.  The November 2015 VA examiner further opined that there was no etiological link between the Veteran's service and his sleep apnea or his service-connected DM, HTN and/or PTSD and his diagnosed sleep apnea.  The Board finds the November 2015 VA examiner's opinion persuasive and highly probative as it is supported by adequate rationale and based on the professional judgment of the examiner and an in-person evaluation of the Veteran, as well as a review of his claim file and submitted internet articles.  There is no medical opinion of record linking the Veteran's sleep apnea to his service or to his service-connected disabilities.  

The submitted literature does not refer specifically to the Veteran himself, nor is it specific to the particular circumstances and events described by him with respect to his in-service and post-service medical history.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  Furthermore, to the extent that these articles are given some probative weight, the opinion provided by the VA examiner is weighed more heavily for the reasons already stated.

With regard to the Veteran's opinion, while laypersons are competent to provide statements regarding etiology in some instances, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Board finds that the VA examiner's opinion is more probative than the one provided by the Veteran.  The VA examiner has medical training, experience, and expertise that the Veteran is not shown to have, and such an opinion is afforded greater probative weight.

Finally, the Board notes that this case can be distinguished from the submitted January 2001 and February 2010 Board decisions that granted service connection for sleep apnea as secondary to service-connected PTSD and DM respectively, because both decisions relied on probative medical opinions from physicians who had reviewed the Veteran's medical history and/or records and could provide a specific opinion regarding the etiology of his diagnosed sleep apnea.  In this case, the only opinion that addresses the specific etiology of the Veteran's diagnosed sleep apnea is the November 2015 VA examination report.  

Accordingly, the preponderance of the evidence is against the claim of service connection for sleep apnea; there is no doubt to be resolved; and service connection for sleep apnea is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


